IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GREY FOX PLAZA, THOMAS KROUSE,           : No. 130 MAL 2017
DONNA KROUSE AND STEVEN                  :
KROUSE,                                  : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                 Petitioners             :
                                         :
                                         :
           v.                            :
                                         :
                                         :
HERBERT, ROWLAND AND GRUBIC,             :
INC.,                                    :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.